Title: Report on the Petition of Stephen Porter, [12 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 12, 1794Communicated on February 17, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred the Petition of Stephen Porter, respectfully makes the following Report.
The Petitioner claims compensation and indemnification in relation to 1st a quantity of Grain which he furnished for the Use of the Army in the Year 1778. 2nd. the rent of a Store-House belonging to him, which was occupied for the Use of the Troops of the United States for the term of about eleven Months. 3d. the Amount of a Judgement recovered against him as Assistant Commissary of Forage since the rendering of his Accounts and not included therein.
It appears that sometime in September 1786 the Account of the Petitioner was settled by Jonathan Burrall Commissioner for settling the Accounts of the Quarter Masters Department, and a balance found in his favor of 1812 Dollars and ⁴⁄₉₀; for which he received Certificates as was usual in the like Cases.
It appears, further, that in Consequence of Objections made at the time which prevented the first Settlement from being considered as definitive, a revision was afterwards had (to wit in October following) which produced a confirmation of the Settlement.
After full consideration it is conceived to be inexpedient to open this Settlement to a new revision. The point involved is a question concerning the rule by which depreciation has been adjusted. The inconveniences of innovating in this particular, have been repeatedly remarked to the House.
It may be added, that, independent of Objections arising from this general Consideration, the case is so circumstanced as to admit of difference of opinion on the Merits of the Claim. The Petitioner while he claims the Specie price for grain furnished by him early in 1778, expects to account for a balance of Continental Money, put in his hands for purchases in April, May and July of the same Year, according to the rate of depreciation at the time when he ceased to act, which was the end of the Year. To render this equitable it were necessary that it should appear, that the money actually remained unused to that time, a fact which from the nature of the thing, would be difficult of proof; however Confidence in the assertion of the Petitioner may induce a persuasion of its having been the case. The Petitioner also claims depreciation on his pay as Assistant Commissary of Forage, and an Allowance for expences while attending the Settlement of his Account; both which last mentioned Claims are inadmissable, with reference either to legal provisions or Usage.
The Claim of Rent for his Store-House while in the occupation of the Troops may be adjusted at the Treasury, if, as the Petitioner alleges, the claim was preferred in time. If it was not, there occur no circumstances sufficiently special, to render it adviseable to except the Case out of the operation of the Acts of Limitation.
The Claim of Indemnification for the Sum recovered by judgment at Law, is opposed by some general Considerations of weight. It is admitted, not to have been preferred within the time prescribed by the Acts of Limitation, and that no notice of the pendency of the Suit was given to any public Officer or Department.
The precedent of Indemnification against a judgment so obtained might have extensive Mischiefs, whatever probability of fairness there may be in the present Case. The guards arising from the Acts of limitation, might thereby be eluded. In every such Case, where the Government is to be considered as the party to pay, it is proper and necessary, that, by timely Notice, it should be enabled to interpose for the Care of its own interests.
All which is respectfully submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department.February 12th. 1794.

